
	

113 HR 5382 IH: To amend the Internal Revenue Code of 1986 to exempt aircraft management services from the ticket tax.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5382
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Tiberi introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exempt aircraft management services from the ticket
			 tax.
	
	
		1.Exemption from ticket tax for aircraft management services
			(a)In generalSection 4261 of the Internal Revenue Code of 1986 is amended by redesignating subsection (k) as
			 subsection (l) and by inserting after subsection (j) the following new
			 subsection:
				
					(k)Exemption for aircraft management services
						(1)In generalThe tax imposed by this section or section 4271 shall not apply to the provision of aircraft
			 management services for flights under the aviation safety regulations of
			 part 91 of title 14, Code of Federal Regulations.
						(2)ExceptionParagraph (1) shall not exempt flights for the transportation of persons under the aviation safety
			 regulations of part 135 of title 14, Code of Federal Regulations.
						(3)Aircraft management servicesFor purposes of paragraph (1), the term aircraft management services means scheduling, flight planning, weather forecasting, and operation of flights; obtaining
			 insurance; maintenance, storage and fueling of aircraft; hiring, training
			 and provision of pilots and crew; establishing and complying with safety
			 standards; and such other services necessary to support flights..
			(b)Effective dateThe amendment made by this section shall apply to transportation beginning after the date of the
			 enactment of this Act.
			
